Citation Nr: 1533514	
Decision Date: 08/06/15    Archive Date: 08/20/15

DOCKET NO.  12-25 129	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Whether new and material evidence has been submitted sufficient to reopen the claim of entitlement to service connection for a bilateral knee disability.

2.  Entitlement to service connection for a bilateral knee disability.

3.  Entitlement to an initial compensable rating for pes planus of the left foot.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel



INTRODUCTION

The Veteran served on active duty from May 1977 to May 1999.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

The Veteran initially requested a videoconference hearing before a Veterans Law Judge; however, in December 2014, he withdrew his request.  38 C.F.R. 
§ 20.704(e).

As will be discussed below, the issue of entitlement to service connection for a bilateral knee disability is being reopened herein.  The claim concerning the underlying merits of service connection, as well as the claim of entitlement to a compensable initial rating for left foot pes planus, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  The Veteran will be notified if further action on his part is required.


FINDINGS OF FACT

1.  In a March 2000 rating decision, the RO denied the Veteran's claim of entitlement to service connection for a bilateral knee disability.  The Veteran did not appeal that decision, and new and material evidence was not received within one year of its issuance.

2.  Additional evidence receive more than one year since the March 2000 rating decision, and considered with the record as a whole, is neither cumulative nor redundant as to the issue of entitlement to service connection for a bilateral knee disability, and raises a reasonable possibility of substantiating the claim.

CONCLUSIONS OF LAW

1.  The March 2000 rating decision, which denied service connection for a bilateral knee disability, is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2014).

2.  The evidence received since the March 2000 rating decision is new and material as to the issue of service connection for a bilateral knee disability, and the claim is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In a March 2000 rating decision, the RO denied the Veteran's original claim of entitlement to service connection for a bilateral knee disability.  The Veteran was notified in writing of the RO's March 2000 determination and his appellate rights, but did not appeal.  Moreover, new and material evidence was not received within one year of its issuance to preclude finality pursuant to 38 C.F.R. § 3.156(b); see Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).  Hence, the March 2000 decision is final as to the bilateral knee disability claim.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.

A claim will be reopened if new and material evidence is received.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.

In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  

Relevant evidence received more than one year since the March 2000 decision includes VA treatment records dated 2012 to 2013 and an April 2013 VA examination report, which document the Veteran's continuing bilateral knee difficulties including pain and crepitus.  Notably, a March 2013 VA treatment record shows that the Veteran was fitted for bilateral knee braces, at which time a diagnosis of 'arthritis' was indicated.

The Board notes that the Veteran has also submitted numerous statements asserting that he has experienced a chronic bilateral knee disability since his active duty military service.  See, e.g., the notice of disagreement (NOD) dated September 2012 and the VA Form 9 dated July 2013.

The Veteran's statements, along with the VA treatment records and April 2014 VA examination report, relate to the previously unestablished element of a current bilateral knee disability and a link between said disability and his military service.  Accordingly, the standards under 3.156(a) have been met and the claim is reopened.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); Shade v. Shinseki, 24 Vet. App. 110 (2010).


ORDER

New and material evidence having been received, the claim of entitlement to service connection for a bilateral knee disability is reopened; to that extent only, the appeal is allowed.


REMAND

The Veteran asserts entitlement to service connection for a bilateral knee disability.  He also contends that he is entitled to a compensable initial disability rating for service-connected pes planus of the left foot.  After having considered these matters, and for reasons expressed immediately below, the Board finds that further development is required before the claims may be finally adjudicated.

As to the claimed bilateral knee disability, the Veteran asserts that he injured his right and left knees during his military service.  See, e.g., the Veteran's claim dated June 1999 and his notice of disagreement dated September 2012.  To this end, the Veteran's service treatment records show that he complained of right knee pain in November 1977 and was diagnosed with a minor bruise.  In his February 1999 service retirement examination, the Veteran reported that he has some aching of the knees.  He was afforded a VA examination in September 1999 at which time he was diagnosed with a chronic strain of the right knee and degenerative joint disease (DJD) of the left knee.

VA treatment records dated in June 2012 document the Veteran's continuing complaints of bilateral knee pain.  He was fitted for bilateral knee braces in March 2013; at which time, a diagnosis of 'arthritis' was indicated.  However, the claims file does not contain x-ray evidence corroborating a diagnosis of arthritis as to the bilateral knees.  The Veteran has not been afforded a VA examination as to his claimed bilateral knee disability.  Thus, there remain questions as to current diagnosis and etiology of the claimed disability.  Colvin v. Derwinski, 1 Vet. App. 191, 175 (1999) (the Board is prohibited from exercising its own independent judgment to resolve medical questions).  A remand for an appropriate VA examination with a medical opinion should therefore be accomplished in order to address these outstanding questions.  See Charles v. Principi, 16 Vet. App. 370 (2002); see also 38 C.F.R. § 3.159(c)(4) (2014) (a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim).

With respect to the claim of entitlement to a compensable initial rating for pes planus of the left foot, the Veteran was most recently afforded a VA examination in April 2013.  In addition to pes planus, the examiner noted that the Veteran was also diagnosed with hallux valgus, plantar fasciitis and DJD, which he stated "are progressions of pes planus."  The examiner also noted that the Veteran was diagnosed with hammer toes, but then later contradicted himself by stating that the Veteran did not have a diagnosis of hammer toes.  The examiner further indicated that, although the Veteran did not suffer from characteristic callosities, he did suffer from bunions.  The examiner did not opine as to whether the bunions were due to the service-connected pes planus.  Accordingly, the evidence concerning the current severity and residual symptomatology of the Veteran's service-connected pes planus of the left foot is unclear.  Accordingly, the Board finds that, upon remand, the Veteran should be afforded an updated VA examination with findings as to whether the Veteran is additionally diagnosed with hallux valgus, plantar fasciitis, DJD, hammer toes, and bunions, which are due to the service-connected pes planus of the left foot.  See Colvin, supra.

Also, on remand, any previously unobtained ongoing relevant medical records should be procured and associated with the Veteran's claims file.

Accordingly, the case is REMANDED for the following action:

1. Procure any records of outstanding treatment that the Veteran may have received at a VA health care facility since October 2013.  All such available documents should be associated with the claims file.

2. Thereafter, schedule the Veteran for a VA examination to determine the nature and etiology of the claimed bilateral knee disabilities.  The claims file, including a copy of this remand, must be made available to the examiner for review in connection with the examination.  All indicated tests should be conducted, and the reports of any such studies should be incorporated into the examination report to be associated with the claims file.

The examiner should either diagnose or rule out disabilities of the right and left knees.

If the examiner diagnoses a disability of the right and/or left knee, he/she should then provide an opinion as to whether it is at least as likely as not (i.e., at least a 50 percent probability) that any such disability had its(their) clinical onset during the Veteran's active duty or is(are) otherwise related to such service, to include the documented right knee pain and bruise in November 1977 and report of aching knees at service separation.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports should be specifically acknowledged and considered in formulating opinions.  If the examiner rejects the Veteran's reports of symptomatology, a reason for doing so should be provided.

The absence of evidence of treatment for the claimed disability, in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.

Reasons should be provided for any opinion rendered.  If the examiner is unable to provide an opinion without resort to speculation, an explanation as to why this is so should be provided and any additional evidence that would be necessary before an opinion could be rendered should be identified.

3. Schedule the Veteran for a VA examination to evaluate the current severity of his service-connected pes planus of the left foot.  The claims file, including a copy of this remand, must be made available to the examiner for review in connection with the examination.  All indicated tests and studies shall be conducted.

All symptoms relative to the Veteran's left foot pes planus disability shall be set forth in detail.  Specifically, the examiner shall report whether there is hallux valgus, hammer toes, DJD, plantar fasciitis, and/or bunions secondary to left foot pes planus, and if so, describe their manifestations and severity.  If the examiner determines that hallux valgus, hammer toes, DJD, plantar fasciitis, and/or bunions are not present, he/she shall reconcile these findings with those in the April 2013 VA examination report.  Any additional foot disability resulting from the pes planus should be identified and its severity described in detail.  The examiner must provide a detailed explanation for all findings made.

4. Thereafter, readjudicate the claims on appeal.  If the benefits sought remain denied, the Veteran and his representative should be provided a supplemental statement of the case and given an opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


